DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I directed to claims 1-15 and Species A directed to claims 1-15 in the reply filed on 3/31/2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to search for all of the different inventions or at least search for more than one of the difference inventions.  This is not found persuasive because (1) establishing that the inventions are classified in different classes and/or subclasses as set forth in the Restriction Requirement mailed 2/1/2021 establishes that a serious burden exists on the examiner if restriction were not required, (2) the inventions require a different search because I is directed to a product/apparatus and II is directed to a process and (3), contrary to applicant’s belief, the differences between disclosed species are such that each species would require a different search (e.g., a search for Species B (cylindrical battery including a heat-spreader element in thermal contact with the anode terminal or the cathode terminal and draws heat from either the anode terminal or the cathode terminal (see paragraphs [0050 and [0069], Fig. 1(B)) would not uncover Species A (a battery having a stacked configuration and a heat-spreader element having a tab protruding outside the protective housing, see paragraphs [0049] and [0068], Fig. 1(A) of the published specification; differences were outlined in the Restriction Requirement mailed 2/1/2021).


Claims 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2021.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “…Ag, Ag…”.  Ag is recited twice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heat spreader element" in line 6 and in line 7.  This limitation renders the claimed indefinite because the claim also recites “at least one heat-spreader element” in line 4 and it is unclear as to which among the “at least one heat-spreader element” the limitation “the heat spreader element” refers to.
Claim 1 recites the limitation “the battery” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear whether the limitation “the battery” refers to either the “rechargeable battery system” or “battery cell”.

Claims 4-6 and 8-14 recite the limitation “the heat-spreader element” or “said heat-spreader element”.  This limitation renders the claimed indefinite because claim 1 recites “at least one heat-spreader element” and it is unclear as to which among the “at least one heat-spreader element” the limitation “the heat spreader element” or “said heat-spreader element” refer to.
	Claim 12 recites the limitation “the desired temperature Tc”.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 13 recites the limitation “the outside cooling means”.  There is insufficient antecedent basis for this limitation in the claim. 	 
Further, dependent claims 2-15 are rendered indefinite due to their dependency on any of the indefinite claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2012/0183830).
Regarding claim 1, Schaefer discloses a rechargeable battery system (battery 1, [0036], Fig. 3-4) comprising at least a battery cell (battery cell 2 [0036]) and an external cooling means (battery housing 3 filled with cooling liquid 4 [0036], cooling liquid lines 22 [0041], cooling device 12 [0042]), wherein the battery cell comprises an anode, a cathode, an electrolyte disposed between the anode and the cathode (battery cell 2 comprises at least one electrochemical cell, the electrochemical cell comprises several electrodes and at least an electrolyte [0036]; The ‘several electrodes’ of the electrochemical cell (and battery cell 2) necessarily comprises an anode or negative electrode and a cathode or positive electrode.), a protective housing that at least partially encloses the anode, the cathode and the electrolyte (battery cell 2 comprises a housing 5 with at least one electrochemical cell arranged within the cell compartment, the electrochemical cell comprises several electrodes and at least an electrolyte [0036]), and at least one heat-spreader element disposed partially or entirely inside the protective housing (battery cells 2” comprises a heat-conductive plate 9 which is partially arranged within the packaging 5 [0050], Fig. 3-4) and wherein the external cooling means is in thermal contact with the heat spreader element configured to enable transporting internal heat of the battery through the heat spreader element to the external cooling means (a section of the heat-conductive plate 11 is arranged at the bottom of the packaging 5 and is completely enclosed by a cooling liquid 4 [0050] and, 
Regarding claim 2, Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the external cooling means is selected from a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a thermoelectric device, a heat exchanger, a radiator, or a combination thereof (battery housing may be filled with vapor of the cooling liquid [0007] which suggests a vapor chamber; cooling liquid may freely flow [0008] which suggests a stream of flowing fluid; heat exchanger in form of a cooling liquid line 22 [0045]).
Regarding claim 8, Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the heat-spreader element has a heat-spreading area at least 50% of a surface area of the anode or cathode (Fig. 3-4 show heat-conductive plate 9 covering at least 50% of the packaging 5 and, thus, at least 50% of the anode or cathode.).
Regarding claim 10, Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the heat-spreader element is in a heat-spreading relation to the anode or the cathode and provides heat thereto before or during charging of the battery (battery cells 2” comprises a heat-conductive plate 9 which is partially arranged within the packaging 5 [0050], Fig. 3-4; Since the heat-conductive plate is inside the packaging along with the electrodes, the heat-conductive plate is in a ‘heat-spreading relation with the electrodes and is capable of providing heat before or during charging of the battery.).

Regarding claim 14, Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the heat-spreader element is in thermal contact with the protective housing or a cap of the protective housing (a section of the heat-conductive plate 11 is arranged at the bottom of the packaging 5 [0050], Fig. 3-4, such that the section 11 is in thermal contact with the packaging 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0183830), as applied to claims 1-2, 8, 10 and 13-14 above, in view of Christian et al. (US 2013/0108897).
Regarding claim 3, Schaefer discloses all of the claim limitations as set forth above.  However, Schaefer does not disclose at least a temperature sensor for measuring an internal temperature of the battery.
	Christian discloses mitigation of thermal propagation for batteries using a graphene coated polymer barrier substrate (Title, Abstract, Fig. 1-4B), wherein equipment such as thermistors may be situated on the substrate ([0026], Fig. 4A-4B).
	Schaefer and Christian are analogous art because they are concerned with the same field of endeavor, namely heat conductive plate/substrates for managing battery temperature.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer by incorporating a thermistor on the heat conductive plate because Christian teaches improved safety and efficiency by closely monitoring battery temperature.
Regarding claim 4, Schaefer discloses all of the claim limitations as set forth above.  However, Schaefer does not disclose the heat-spreader element acts as a temperature sensor for measuring an internal temperature of the battery.
Christian discloses mitigation of thermal propagation for batteries using a graphene coated polymer barrier substrate (Title, Abstract, Fig. 1-4B), wherein equipment such as thermistors may be situated on the substrate ([0026], Fig. 4A-4B).
	Schaefer and Christian are analogous art because they are concerned with the same field of endeavor, namely heat conductive plate/substrates for managing battery temperature.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer by incorporating a thermistor on the heat conductive plate because Christian teaches improved safety and efficiency by closely monitoring battery temperature.

Claims 5-6, 9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0183830), as applied to claims 1-2, 8, 10 and 13-14 above, in view of Sasaki (US 2018/0183065).
Regarding claim 5, Schaefer discloses all of the claim limitations as set forth above.  However, Schaefer does not expressly disclose said heat-spreader element comprises a high thermal conductivity material having a thermal conductivity no less than 10 W/mK.
Sasaki discloses a battery comprising a first heat-conducting layer including a first region containing a heat-conducting material with good thermal conductivity (Title, Abstract, Fig. 1-26), wherein the heat-conducting material includes graphite sheets, graphene sheets, Ag, Cu, Al, stainless steel, silicon nitride, boron nitride, aluminum nitride ([0078]).
Schaefer and Sasaki are analogous art because they are concerned with the same field of endeavor, namely batteries including a heat conducting layer with the anode, electrolyte and cathode stack.
It would have been obvious to one having ordinary skill in the art to use one of the heat conducting materials taught by Sasaki to form the heat conducting plate of Schaefer because Sasaki teaches these materials are compatible to be used within the anode, electrolyte and cathode stack of the battery and have good thermal conductivity for evenly distributing heat across the surface as well as dissipate heat for improved performance.
Further regarding the material properties recited in claim 5 (“thermal conductivity no less than 10 W/mK”), the published specification of the instant application discloses heat spreader materials having a thermal conductivity no less than 10 W/mK in paragraphs [0036] and [0065]-[0066].  It is noted that once the material is disclosed to be any one of the materials listed above (see Sasaki, heat-conducting material includes graphite sheets, graphene sheets, Ag, Cu, Al, stainless steel, silicon nitride, boron nitride, aluminum nitride [0078]), and, therefore is substantially the same as the heat-spreader element of claim 5, it will, inherently, display recited properties (see MPEP 2112). 
Regarding claim 6, Schaefer discloses all of the claim limitations as set forth above.  However, Schaefer does not expressly disclose said heat-spreader element comprises a material selected from a graphene film, flexible graphite sheet, artificial graphite film, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy sheet, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof.
Sasaki discloses a battery comprising a first heat-conducting layer including a first region containing a heat-conducting material with good thermal conductivity (Title, Abstract, Fig. 1-26), wherein the heat-conducting material includes graphite sheets, graphene sheets, Ag, Cu, Al, stainless steel, silicon nitride, boron nitride, aluminum nitride ([0078]).
Schaefer and Sasaki are analogous art because they are concerned with the same field of endeavor, namely batteries including a heat conducting layer with the anode, electrolyte and cathode stack.
It would have been obvious to one having ordinary skill in the art to use one of the heat conducting materials taught by Sasaki to form the heat conducting plate of Schaefer because Sasaki teaches these materials are compatible to be used within the anode, electrolyte and cathode stack of the battery and have good thermal conductivity for evenly distributing heat across the surface as well as dissipate heat for improved performance.
Regarding claim 9, Schaefer discloses all of the claim limitations as set forth above.  Although Schaefer further discloses the heat-spreader element is flat (heat-conductive “plate” [0050], Fig. 3-4 show the heat-conductive plate 9 is flat), the reference does not disclose has a large heat-spreading area having a length-to-thickness ratio greater than 10.
Because Sasaki teaches a heat-conducting layer having a thickness of 1 to 100 µm, wherein sufficient thermal conductivity cannot be achieved if the thickness is less than 1 µm and ionic conductivity is decreased if the thickness is more than 100 µm ([0083]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the heat-spreader element in order to arrive at a desired balance between thermal conductivity and ionic conductivity (see MPEP 2144.05).  Further, the combination envisages the claimed ratio because the skilled artisan is motivated to maximize the length of the heat-conductive plate in view of maximizing surface area coverage (see Fig. 3-4 of Schaefer) while keeping the thickness of the heat-conductive plate relatively thin in view of thermal conductivity in the thickness direction and in view of degradation of power characteristics in the battery (see [0080]-[0083] of Sasaki).
Regarding claim 11, Schaefer discloses all of the claim limitations as set forth above.  However, Schaefer does not further disclose the heat-spreader element has a thickness from about 0.5 µm to about 1 mm.  Because Sasaki teaches a heat-conducting layer having a thickness of 1 to 100 µm, wherein sufficient thermal conductivity cannot be achieved if the thickness is less than 1 µm and ionic conductivity is decreased if the thickness is more than 100 µm ([0083]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the heat-spreader element in order to arrive at a desired balance between thermal conductivity and ionic conductivity (see MPEP 2144.05).
Regarding claim 15, Schaefer discloses all of the claim limitations as set forth above.  Although Schaefer discloses rechargeable secondary batteries ([0006]), the reference does not expressly disclose the battery is a lithium-ion battery, lithium metal secondary battery, lithium-sulfur battery, lithium-air battery, lithium-selenium battery, sodium-ion battery, sodium metal secondary battery, sodium-sulfur battery, sodium-air battery, magnesium-ion battery, magnesium metal battery, aluminum-ion battery, aluminum metal secondary battery, zinc-ion battery, zinc metal battery, zinc-air battery, nickel metal hydride battery, lead acid battery, lead acid-carbon battery, lead acid-based ultra-battery, lithium-ion capacitor, or supercapacitor.
Sasaki discloses a battery comprising a first heat-conducting layer, wherein the battery is an all-solid-state lithium secondary battery (Title, Abstract, [0361]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known battery incorporating a heat conducting layer within the battery stack was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0183830), as applied to claims 1-2, 8, 10 and 13-14 above, in view of Jin et al. (US 2020/0266475).
Regarding claim 7, modified Schaefer discloses all of the claim limitations as set forth above.  Sasaki further discloses said graphene film contains a graphene selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof.
Jin discloses thermally conductive materials used in a battery may be graphene or graphene oxide, or other commonly used thermally conductive materials in the art (Title, Abstract, [0036]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular thermally conductive material used in batteries was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0183830), as applied to claims 1-2, 8, 10 and 13-14 above, in view of Fortenbacher (US 2018/0108956).
Regarding claim 12, Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the heat-spreader element has a tab protruded outside of the protective housing, wherein said tab is configured to controllably make thermal contact with the external cooling means (a section of the heat-conductive plate 11 is arranged at the bottom of the packaging 5 and is completely enclosed by a cooling liquid 4 [0050] and, thus, the ‘heat-spreader element’ (section of heat-conductive plate 11) is in thermal contact with the external cooling means (cooling liquid 4, cooling liquid lines 22, cooling device 12).  
However, Schaefer does not disclose said tab is configured to get disconnected with the external cooling means when a battery temperature reaches the desired temperature Tc.
Fortenbacher discloses a heating element and a thermally conducting material included in a battery, wherein the heating element is activated by turning on/off a switch in response to readings of a temperature sensor (Title, Abstract, [0042], [0077]).
Schaefer and Fortenbacher are analogous art because they are concerned with the same field of endeavor, namely thermal management of batteries using heat conductive plates/thermally conducting material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer by incorporating a temperature sensor and switch because Fortenbacher teaches controlling battery temperature within operating range to maintain performance ([0002]-[0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        4/26/2021